Mr. Justice Clark delivered the opinion of the court. Plaintiff in error purchased a bill of goods from A. D. Juilliard & Company of New York, and ordered them to be shipped by express, without specifying the name of the company. The goods were delivered to the defendant in error and by it lost in transit. Their undisputed value was $490.12, which amount was paid by the Nonotuck Silk Company to Juilliard'& Company. The case was tried upon a stipulation of facts and a deposition exactly the same as that in ease No. 16147 between the same parties, excepting as to the description of the goods and their value. (Ante, p. 519.) For the reasons stated in the opinion filed this day in the case last mentioned, the judgment must- be reversed and a judgment entered here in favor'of the plaintiff in error, Nonotuck Silk Company, and against the defendant in error, Adams Express Company, for $490.12. Judgment reversed and judgment entered here. Mr. PresidiNg Justice Baldwin took no part in the decision of this case.